DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 02/03/2022 has been entered. Claims 1, 2, 4-6, 9-14, 16-18, and 21-24 are currently pending where claims 3, 7, 8, 15, 19, and 20 have been cancelled from consideration. Applicant’s amendments are sufficient to overcome all prior rejections set forth in the Non-Final Office Action dated 08/04/2021. 

Allowable Subject Matter
Claims 1, 2, 4-6, 9-14, 16-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 each recite “the valving for each cylinder being such as to connect the recovery chamber within such cylinder alternately to an inlet manifold for an intake stroke of the piston within such cylinder relative to the recovery chamber within such cylinder, and to an outlet manifold for a discharge stroke of the piston within such cylinder relative to the recovery chamber within such cylinder, with a brief period of closure coinciding with top dead centre and bottom dead centre of the piston within such cylinder, during which the recovery chamber within such cylinder is blocked off from both the inlet and outlet manifolds, the valving for each cylinder being midway between its top dead centre and bottom dead centre during the period of closure, and wherein the valving for each cylinder cooperates with at least one inlet manifold port, at least one outlet manifold port, and at least one recovery chamber port to be in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746